DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a loudspeaker, comprising: a magnetic circuit; a voice coil having one end disposed inside a magnetic gap formed in the magnetic circuit; a vibration plate to which the other end of the voice coil is fixed; a housing which is in a shape of a bottomed tube, accommodates tire magnetic circuit, and holds the vibration plate; and a magnetic fluid disposed between the magnetic circuit and the voice coil inside the magnetic gap, wherein the magnetic circuit includes a first flow path disposed on an inner side with respect to the voice coil to pass from a vibration plate side of the magnetic circuit to a rear surface of the magnetic circuit, air passing through the first flow path, the housing includes: a second flow path which extends the first flow path to an outer side of a bottom surface of the housing; and a third flow path disposed on an outer side with respect to the voice coil to pass from the vibration plate side to the second flow path, and a proportion of a second area to a fir st area matches with a proportion of an outer area to an inner area, where the first area is an area of an opening of the first flow path and the second area is an area of an opening of the third flow path when seen from a tube axis direction of the voice coil, and the inner area is an area of the vibration plate corresponding to the inner side with respect to the voice coil and the outer area is an area of the vibration plate corresponding to the outer side with respect to the voice coil when seen from the tube axis direction of the voice coil.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652